[Cite as State v. Anderson, 2016-Ohio-1089.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                   :

                 Plaintiff-Appellee,             :
                                                                     No. 15AP-897
v.                                               :                (C.P.C. No. 07CR-4563)

Kim L. Anderson,                                 :            (REGULAR CALENDAR)

                 Defendant-Appellant.            :



                                           D E C I S I O N

                                     Rendered on March 17, 2016


                 On Brief: Ron O'Brien, Prosecuting Attorney, and Steven L.
                 Taylor, for appellee.

                 On Brief: Kim L. Anderson, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Defendant-appellant, Kim L. Anderson, pro se, appeals from a decision of
the Franklin County Court of Common Pleas issued August 24, 2015, denying Anderson's
motion for resentencing. Anderson avers that he was not properly advised of the terms of
post-release control, having similarly argued this in a prior appeal before this court. We
overrule Anderson's assignments of error, and we affirm the decision of the trial court.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} The relevant history of this case is as follows:
                 In 2007, a grand jury indicted appellant with a number of
                 charges arising from his participation in a mortgage fraud
                 scheme. A jury found appellant guilty of a number of the
                 charges but could not reach a verdict on others. The trial court
                 sentenced appellant accordingly and also ordered appellant to
                 pay restitution to the victims. This court affirmed. State v.
                 Anderson, 10th Dist. No. 08AP-1071, 2009-Ohio-6566.
                                                                                         2
No. 15AP-897
               After appellant filed his notice of appeal from his convictions,
               but before this court released our opinion, the trial court
               issued two corrected sentencing entries to remedy errors in its
               original sentencing entry. First, the trial court noted the
               dismissal of Count 10 of the indictment which was not
               contained in the original sentencing entry. Second, the trial
               court corrected the level of offense and the resulting sentence
               for one of appellant's convictions. Specifically, at appellant's
               sentencing, the trial court imposed a concurrent four-year
               prison term for Count 16, money laundering, which the trial
               court stated was a felony of the third degree. In the first
               corrected sentencing entry, the trial court clarified that Count
               16 was a felony of the fourth degree. In the second corrected
               sentencing entry filed January 5, 2009, the trial court reduced
               appellant's sentence for Count 16 to 12 months, the maximum
               for a felony of the fourth degree. The sentence remained at all
               times to be served concurrently with all other counts, so
               appellant's total prison sentence never changed. Appellant did
               not timely appeal either of these corrected sentencing entries.

               Subsequently, appellant began filing multiple motions seeking
               relief of one kind or another. * * * [I]n multiple motions filed
               in 2013, appellant claimed that the trial court failed to
               properly impose post-release control at his sentencing.
State v. Anderson, 10th Dist. No. 14AP-61, 2014-Ohio-3699, ¶ 2-4.
      {¶ 3} In our 2014 decision, we explained that Anderson's averments about his
sentencing relating to the imposition of post-release control lacked merit. Id. at ¶ 11-14.
Notwithstanding, on August 13, 2015, Anderson filed a new motion, this time captioned
"Motion For Re-Sentencing Based On Void Judgment," arguing that he was not
appropriately advised of post-release control. On August 24, 2015, the trial court denied
the motion. Anderson again appeals.
II. ASSIGNMENTS OF ERROR
      {¶ 4} Anderson assigns the following as errors for review:
               FIRST ASSIGNMENT OF ERROR

               THE TRIAL COURT ERRED AS A MATTER OF LAW, AND
               ABUSED IT'S[sic] DISCRETION, WHEN IT REFUSED TO
               RE-SENTENCE APPELLANT IN COMPLIANCE WITH
               STATUTORY REQUIREMENTS BY LAW, WHICH IS
               CONTRARY TO LAW, WHEN THE TRIAL COURT FAILED
               TO ADDRESS POST-RELEASE CONTROL NOTIFICATION
               AS TO COUNTS TWO, FOUR, FIVE, SEVEN, EIGHT, NINE,
                                                                                         3
No. 15AP-897
               TWELVE, NINETEEN, AND TWENTY IN VIOLATION OF
               THE POST-RELEASE CONTROL SENTENCING STATUTES,
               PURSUANT TO R.C. 2929.14 (F), 2929.19 (B) AND 2967.28.

               SECOND ASSIGNMENT OF ERROR

               THE TRIAL COURT ERRED AS A MATTER OF LAW, AND
               ABUSED IT'S[sic] DISCRETION WHEN IT REFUSED TO
               RE-SENTENCE APPELLANT IN COMPLIANCE WITH
               STATUTORILY MANDATED TERMS BY LAW, WHICH IS
               CONTRARY TO LAW, WHEN THE TRIAL COURT
               IMPOSED POST-RELEASE CONTROL WAS MANDATORY
               AND THE COURT MISADVISED, THAT POST-RELEASE
               CONTROL WAS DISCRETIONARY.
For simplicity of discussion, we address these assignments of error together.
III. DISCUSSION
       {¶ 5} The Supreme Court of Ohio has explained:
               The doctrine of res judicata involves both claim preclusion
               (historically called estoppel by judgment in Ohio) and issue
               preclusion (traditionally known as collateral estoppel). Grava
               v. Parkman Twp., 73 Ohio St. 3d 379, 381, 1995 Ohio 331, 653
N.E.2d 226 (1995), citing Whitehead v. Gen. Tel. Co., 20 Ohio
               St.2d 108, 254 N.E.2d 10 (1969) and Krahn v. Kinney, 43
Ohio St. 3d 103, 107, 538 N.E.2d 1058, (1989). With regard to
               claim preclusion, a final judgment or decree rendered on the
               merits by a court of competent jurisdiction is a complete bar
               to any subsequent action on the same claim between the same
               parties or those in privity with them. Id., citing Norwood v.
               McDonald, 142 Ohio St. 299, 52 N.E.2d 67 (1943), paragraph
               one of the syllabus, and Whitehead, paragraph one of the
               syllabus. Moreover, an existing final judgment or decree
               between the parties is conclusive as to all claims that were or
               might have been litigated in a first lawsuit. Id. at 382, citing
               Natl. Amusements, Inc. v. Springdale, 53 Ohio St. 3d 60, 62,
               558 N.E.2d 1178 (1990).
Brooks v. Kelly, 144 Ohio St. 3d 322, 2015-Ohio-2805, ¶ 7; see also, e.g., State v. Szefcyk,
77 Ohio St. 3d 93, 95-96 (1996); Stromberg v. Bd. of Edn., 64 Ohio St. 2d 98, 100 (1980);
State ex rel. Ohio Water Service Co. v. Mahoning Valley Sanitary Dist., 169 Ohio St. 31,
34-35 (1959); State v. Banks, 10th Dist. No. 15AP-653, 2015-Ohio-5372, ¶ 12. As distinct
from claim preclusion:
               The doctrine of issue preclusion, also known as collateral
               estoppel, holds that a fact or a point that was actually and
                                                                                         4
No. 15AP-897
               directly at issue in a previous action, and was passed upon and
               determined by a court of competent jurisdiction, may not be
               drawn into question in a subsequent action between the same
               parties or their privies, whether the cause of action in the two
               actions be identical or different.
State ex rel. Stacy v. Batavia Local School Dist. Bd. of Edn., 97 Ohio St. 3d 269, 2002-
Ohio-6322, ¶ 16; Banks at ¶ 12.
       {¶ 6} Applying this law from the Supreme Court, issue preclusion is more specific
or limited than claim preclusion because of due process concerns:
               [T]he Ohio Supreme Court has held that "an absolute due
               process prerequisite to the application of collateral estoppel
               [claim preclusion] is that the party asserting the preclusion
               must prove that the identical issue was actually litigated,
               directly determined, and essential to the judgment in the prior
               action."
State ex rel. Davis v. Pub. Emps. Retirement Bd., 174 Ohio App. 3d 135, 2007-Ohio-6594,
¶ 31 (10th Dist.), quoting Goodson v. McDonough Power Equip., Inc., 2 Ohio St. 3d 193,
201 (1983). Or, in other words, "Issue preclusion does not apply to other matters that
might have been litigated but were not." Id., quoting Taylor v. Monroe, 158 Ohio St. 266
(1952), paragraph three of the syllabus.
       {¶ 7} However, in criminal cases res judicata generally bars a defendant from
litigating claims in a proceeding subsequent to the direct appeal "if he or she raised or
could have raised the issue at the trial that resulted in that judgment of conviction or on
an appeal from that judgment." (Emphasis deleted.) State v. Jackson, 141 Ohio St. 3d 171,
2014-Ohio-3707, ¶ 92. Thus, in criminal cases, res judicata is applied to issues but, like
claim preclusion, also may preclude arguments or positions that could have been (but
were not actually) litigated. See Banks at ¶ 13. We acknowledge, however, there are some
exceptions to res judicata in criminal cases.
       {¶ 8} Void sentences, for example, are subject to correction at any time
irrespective of the principles of res judicata or law of the case doctrine. Banks at ¶ 14,
citing State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-6238, ¶ 27, 30 (holding that a
sentence is void in part where an offender is not properly required to be subject to a
period of post-release control); see also State v. Harris, 132 Ohio St. 3d 318, 2012-Ohio-
1908, paragraph one of the syllabus (extending Fisher to driver's license suspensions). A
sentence in which an offender is not properly required to be subject to a period of post-
                                                                                               5
No. 15AP-897
release control is void in part, and the offending portion of the sentence is subject to
correction at any time irrespective of the principles of res judicata or law of the case
doctrine. Fischer at ¶ 27, 30; accord State v. Billiter, 134 Ohio St. 3d 103, 2012-Ohio-
5144, ¶ 7; see also State v. Schleiger, 141 Ohio St. 3d 67, 2014-Ohio-3970, ¶ 15 (holding
that "if a court improperly imposes postrelease control on a sentence imposed on or after
July 11, 2006, it may correct the sentence in accordance with the procedures set forth in
R.C. 2929.191, which provides that a court must hold a hearing before issuing the
correction. R.C. 2929.191(C)"). Thus, Anderson's claim on this issue is not precluded by
principles of res judicata or law of the case if it were to show that his sentence was void.
       {¶ 9} However, the facts do not support Anderson's claim. During the sentencing
hearing on November 6, 2008, the trial court advised Anderson on the imposition of post-
release control as follows:
               There is another thing I need to review here and that is the
               subject of post-release control. You've got the form there to
               go over with your client. Because there's a felony of the first
               degree involved there would be a five year period of
               mandatory post-release control upon the completion of your
               sentence. And what that means is that the Adult Parole
               Authority is required by law to monitor you for five years after
               your release.

               If you violate the rules and regulations of the adult parole
               authority or if you commit a criminal offense while you are on
               post-release control then the Adult Parole Authority, without
               notifying [counsel] or me or anyone else, they can take action
               against you. They can extend the amount of time you're on
               post-release control, they can add additional conditions to
               your post-release control or they can simply turn around and
               say Mr. Anderson, you go back to prison for one half of 15 is
               seven and a half. Seven and a half years, is if my math is
               correct, 90 months.

               They can send you back for up to nine months at a time. To
               get the full seven and a half years you would have to reoffend
               nine additional times. But nonetheless, were you possibly to
               do that then they can take those actions against you. But each
               time they revoke you they can only take you back for nine
               months at a time.
(Nov. 6, 2008 Tr., 44-45.)
                                                                                           6
No. 15AP-897
           {¶ 10} The record also contains a notice signed by Anderson on November 6,
2008, which reads:
                   After you are released from prison, you (will,1 may) have a
                   period of post-release control for __5__ years following your
                   release from prison[.] If you violate post-release control
                   sanctions imposed upon you, any one or more of the following
                   may result

                   (1) The Parole Board may impose a more restrictive post-
                   release control sanction upon you, and

                   (2) The Parole Board may increase the duration of the post-
                   release control subject to a specified maximum, and

                   (3) The more restrictive sanction that the Parole Board may
                   impose may consist of a prison term, provided that the prison
                   term cannot exceed nine months and the maximum
                   cumulative prison term so imposed for all violations during
                   the period of post-release control cannot exceed one-half of
                   the stated prison term originally imposed upon you, and

                   (4) If the violation of the sanction is a felony, you may be
                   prosecuted for the felony and, in addition to any sentence it
                   imposes on you for the new felony, the Court may impose a
                   prison term, subject to a specified maximum, for the
                   violation[.]

                   I hereby certify that the Court read to me, and gave me in
                   writing, the notice set forth herein[.]

                     11/6/08                             Kim Anderson    2

                   Date                               Defendant
(Nov. 14, 2008 Notice.)
           {¶ 11} In addition, each of the corrected sentencing entries issued in the case on
November 21 and December 4, 2008 respectively, reads, "The Court, pursuant to this
entry, notified the Defendant that he will receive a period of post-release control of 5
years." (Emphasis sic.) (Nov. 21, 2008 Corrected Entry, 3.) Thus, Anderson's sentence is
not void.



1   "Will" is circled in the original.
2   The material on these lines is handwritten in the original.
                                                                                    7
No. 15AP-897
       {¶ 12} Moreover, we have previously decided these issues in Anderson's previous
appeal. We again find Anderson's assignments of error to be without merit and we
specifically hold that his sentence is not void. Therefore, his claim is barred by res
judicata, since we stated previously:
               This assignment of error alleges that appellant's sentence is
               void because the trial court failed to properly impose post-
               release control. The improper imposition of post-release
               control may render at least that portion of a sentence void.
               State v. Simpkins, 117 Ohio St. 3d 420, 2008-Ohio-1197, 884
N.E.2d 568, syllabus. Therefore, res judicata would not bar
               consideration of this assignment of error. Id. at ¶ 30
               (exception to the application of res judicata for void
               judgments); State v. Taste, 2d Dist. No. 22955, 2009-Ohio-
               5867, ¶ 22-26; State v. Myers, 10th Dist. No. 11AP-909, 2012-
               Ohio-2733, ¶ 8. Upon a review of appellant's sentencing,
               however, we conclude that the trial court properly imposed
               post-release control.

               A trial court must notify a defendant of post-release control, if
               applicable, at sentencing and in the court's sentencing
               judgment entry. State v. Singleton, 124 Ohio St. 3d 173, 2009-
               Ohio-6434, ¶ 22, 920 N.E.2d 958. In its decision addressing
               the imposition of post-release control, the trial court
               concluded that appellant was fully advised of post-release
               control at his sentencing and that his sentencing entry also
               properly referenced post-release control. We agree. [fn. 1]

               [fn. 1] We reject appellant's argument that he must be
               separately notified of the term of post-release control for each
               offense. State v. Darks, 10th Dist. No. 12AP-578, 2013-Ohio-
               176, ¶ 11 ("Thus, in multiple-offense cases, the sentencing
               court need only notify the defendant of the longest applicable
               period of post-release control."), citing State v. Reed, 6th Dist.
               No. E-11-049, 2012-Ohio-5983, ¶ 12, 983 N.E.2d 394.

               Here, the trial court's sentencing entry stated that "the Court
               * * * notified the Defendant that he will receive a period of
               post-release control of 5 years." (Emphasis in original.) The
               trial court also notified appellant at his original sentencing
               that he would be subject to a period of post-release control
               and of the consequences for violating post-release control.
               Additionally, appellant also signed a form entitled "Notice
               (Prison Imposed)" on the day of his sentencing. That notice
               informed him that he would have a period of post-release
               control after his release from prison. The notice also informed
                                                                                                           8
No. 15AP-897
                him of the possible consequences that would result from a
                violation of his post-release control. These notifications are
                sufficient to properly impose post-release control. State v.
                Bankston, 10th Dist. No. 13AP-250, 2013-Ohio-4346, ¶ 19-20.

                Because the trial court properly notified appellant of post-
                release control, we overrule appellant's second assignment of
                error.
Anderson at ¶ 11-14.
        {¶ 13} Nothing has changed since we issued the decision in 2014. Anderson's
arguments lack merit for the same reasons now as existed then.3 Thus, we overrule both
of Anderson's assignments of error.
IV. CONCLUSION
        {¶ 14} Because we overrule Anderson's two assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                                    Judgment affirmed.
                              DORRIAN, P.J., and KLATT, J., concur.




3 Even ignoring numerous decisions on motions to reconsider, to certify non-existent conflicts, and consider
en banc, we have repeatedly been compelled to issue decisions regarding this case. See, e.g., State v.
Anderson, 10th Dist. No. 14AP-61, 2014-Ohio-3699; State v. Anderson, 10th Dist. No. 12AP-133, 2012-Ohio-
4733; State ex rel. Anderson v. Sheeran, 10th Dist. No. 11AP-990, 2012-Ohio-2949; State v. Anderson, 10th
Dist. No. 08AP-1071, 2009-Ohio-6566. We note that the trial court stated as early as 2012, "Should
[Anderson] continue to file motions that attempt to re-litigate his conviction, which are now barred based
upon the affirmance of his criminal conviction AND the denial of his de facto post-conviction relief filings,
the Court will be compelled to consider asking its statutory counsel to bring vexatious litigator proceedings
against [Anderson], and/or consider the imposition of sanctions." (Emphasis sic.) Sheeran at ¶ 7. This
appeal is not unlike the situation highlighted by the trial court, except it is an appeal.